ACCEPTED
                                                                                               03-15-00002-CV
                                                                                                      4303378
                                                                                     THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                          2/26/2015 4:06:55 PM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK
                                  NO. 03-15-00002-CV

                                                                               FILED IN
                                In the Court of Appeals                 3rd COURT OF APPEALS
                                                                            AUSTIN, TEXAS
                            for the Third District of Texas
                                                                        2/26/2015 4:06:55 PM
                                     Austin, Texas                        JEFFREY D. KYLE
                                                                                Clerk


                        BIG LIFT TRUCKS OF TEXAS, INC.,

                                                          Appellants,

                                            v.

THE COMPTROLLER OF PUBLIC ACCOUNTS OF THE STATE OF TEXAS AND THE
           ATTORNEY GENERAL OF THE STATE OF TEXAS,

                                                           Appellee.


                     APPELLANT’S MOTION TO DISMISS


TO THE HONORABLE COURT OF APPEALS:

       Appellant Big Lift Trucks of Texas, Inc. files this, its motion to dismiss this

appeal, and would respectfully show the court as follows.

       1.     Appellant has, after consulting with its counsel, decided that it no longer

wishes to pursue its legal remedies in this matter.

       2.     Appellant has consulted with Appellees, who are unopposed to this

motion to dismiss.

       3.     For these reasons, Appellant asks this Court to dismiss this appeal.


                                                 Respectfully submitted,



                                            1
                                               /s/ Richard E. Sympson
                                               Richard E. Sympson
                                               SBT 19596800
                                               Siri Khalsa
                                               SBT 24070052
                                               720 North Post Oak Road, Suite 650
                                               Houston, Texas 77024
                                               (713) 681 3159
                                               (713) 683 8005 Fax
                                               rick@resympson.com Email
                                               ATTORNEY FOR BIG LIFT
                                               TRUCKS OF TEXAS, INC.

                        CERTIFICATE OF CONFERENCE

       I hereby certify that I consulted with Erika Sams, attorney for Appellees, and
she indicated that Appellees are unopposed to this motion.

                                          /s/ Siri Khalsa
                                          Siri Khalsa


                           CERTIFICATE OF SERVICE

      I certify that a copy of Plaintiff’s Motion to Dismiss was served on Appellees,
through counsel of record:

Erika R. Sams, Esq.
 Assistant Attorney General
 P.O. Box 12548
 Austin, Texas 78711-2548
512-477-2348 FAX

By Fax this 26th day of February, 2015.


                                          /s/ Richard E. Sympson
                                          Richard E. Sympson




                                           2